DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 8-11, 12, 14, 16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 5, 8, 9, 10, 11, 11, 13, 15, 18, 19 and 20  of U.S. Patent No. 11049086. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter of the pending claims.
Claims 1, 2, 4, 6, 8-11, 12, 14, 16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 5, 1, 1, 1, 8, 8, 10, 12, 8, 8, 8 of U.S. Patent No. 10360548. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter of the pending claims.
Allowable Subject Matter
Claims 3, 5, 7, 13, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1, 2, 4, 6, 8-11, 12, 14, 16, 18-20 would be allowable if a terminal disclaimer were filed. Henderson (US 20180189720 A1) discloses a system for inventory management that monitors inventory levels responsive to events. Dixon (US 20180005174 A1) discloses a perpetual inventory system that adjusts inventory levels based on predicted errors. Jones (US 20170200106 A1) discloses a perpetual inventory system that identifies and corrects errors. Ulrich (US 20160371613 A1) discloses improved store management by comparing sales data to historical sales data. Gala (US 8965796 B1) discloses a system for inventory management that adjusts count frequency based on variance between a stored count value and an input count value. McKeown (US 8346630 B1) discloses a system for managing inventory by configuring priority triggers for verifying inventory for items that are particularly susceptible to inaccuracies or discrepancies. Tan (US 20110055172 A1) discloses a system for error correction for inventory tracking at a shipping yard. Myers (US 20080270269 A1) discloses a system for adjusting inventory data based on recognition of inventory errors. Stein (US 20080243646 A1) discloses a system for triggering inventory reconciliation based on items not being in bins. Hoopes (US 20080120205 A1) discloses a system for resolving inventory discrepancies. Stein (US 20080082428 A1) discloses a system for resolving an inventory discrepancy using tolerance values. Bauer (US 20030216969 A1) discloses inventory management system including corrective actions responsive to various events. Regarding claims 1-10, the art of record fails to disclose: at least one inventory system communicatively coupled with multiple point-of-sale (POS) systems at a first retail facility of multiple retail facilities; a perpetual inventory (PI) engine control circuit communicatively coupled with the inventory system, and wherein the PI engine control circuit is configured to: access inventory information from the inventory system; identify an occurrence of a plurality of different events each associated with a different product available at the first retail facility, and each event corresponds to a potential inaccuracy in an inventory count of the corresponding product; and for each of the events: identify a type of inventory count error relative to a first product at the first retail facility; identify a first set of at least one inventory evaluation rules based on the type of inventory count error at the first retail facility, and apply the first set of at least one inventory evaluation rules to determine an inventory adjustment action to be implemented; and cause the inventory adjustment action to be implemented in substantially real-time to adjust the inventory count of the first product at the first retail facility; and push inventory adjustment information to multiple different inventory storage devices without a request from an external device. Claims 11-20 contain limitations that mirror claims 1-10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687